DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 15/715,795 and RCE filed 01/18/2022.
Claims 1-15, 21-25 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/18/2022, with respect to claims 1-15, 21-25 have been fully considered and are mostly persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Mr. Steven J. Cahill (Registration No. 44,578) on 02/08/2022.
7.	The application has been amended as follows: 
To Claims
Claims 1 line 14 after “description” insert --that contribute to the critical path--
Claim 11 line 14 after “code” insert --that contribute to the critical path--
Claim 23 line 14 after “description” insert --that contribute to the critical path--

Allowable Subject Matter
Claims 1-15, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicant’s Amendment/Arguments filed 01/18/2022 (Remarks, Pages 7-8) the Prior art of record does not teach or fairly suggest specific arrangement of steps/elements in the manner recited in the instant claims, such as: receiving a high-level synthesis source code; generating a compiler intermediate representation from the high-level synthesis source code; … mapping components in the critical path of the netlist to the register transfer level description; and mapping portions of the register transfer level description that contribute to the critical path to portions of the compiler intermediate representation among all limitations of claims 1, 11, 23 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Zhou et al. discloses High level synthesis for a circuit design may include detecting, using a processor, an encrypted, high level programming language (HLL) core for inclusion in a circuit design, decrypting, using the processor, the encrypted HLL core into volatile memory, and generating, using the processor, an encrypted, intermediate representation (IR) of the circuit design (Abstract), wherein the system may generate an encrypted HDL circuit design. The system may convert that contribute to the critical path to portions of the compiler intermediate representation among all limitations of claims 1, 11, 23 as currently written. The Prior art Kim et al. (US Patent 8,448,150) discloses a system and method for translating a high-level programming language (HLL) code, such as C, C++, Fortran, Java, etc., into Hardware Description Languages (HDL) code such as Verilog or VHDL (col. 1, ll.19-22), including he translation of the hardware code part into the HDL code by means of the HLL-to-HDL translator in the step (3) comprises the steps of: translating the hardware code part into a low-level intermediate representation (IR) code of the main compiler (col. 3, ll.17-20) and wherein the HDL code generated from a subroutine/function of the high-level language code includes a datapath, which is generated by mapping from the low-level IR to HDL (col. 3, ll.25-27) , but lacks specific arrangement of steps/elements in the manner recited in the instant claims, such as: receiving a high-level synthesis source code; generating a compiler intermediate representation from the high-level synthesis source code; … mapping components in the critical path of the netlist to the register transfer level description; and mapping portions that contribute to the critical path to portions of the compiler intermediate representation among all limitations of claims 1, 11, 23 as currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HR
02/11/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851